UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7907



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NAKEO T. VANCE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-99-987; CA-05-2150)


Submitted: April 27, 2006                        Decided: May 4, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nakeo T. Vance, Appellant Pro Se. Elizabeth Jean Howard, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Nakeo T. Vance seeks to appeal the district court’s

orders denying his 28 U.S.C. § 2255 (2000) motion as successive and

denying   his   motion   for    reconsideration.          The   orders    are   not

appealable unless a circuit justice or judge issues a certificate

of appealability.    28 U.S.C. § 2253(c) (2000).                A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”             28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists   would   find    the       district    court’s   assessment       of   his

constitutional    claims       is    debatable     or   wrong    and     that   any

dispositive procedural rulings by the district court are likewise

debatable. See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).           We have independently reviewed the

record and conclude that Vance has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       DISMISSED




                                       - 2 -